Name: Commission Regulation (EEC) No 2253/91 of 26 July 1991 adopting interim protective measures in so far as concerns Spain in regard to applications for STM licences coming from the Community of Ten for milk and milk products lodged as from 22 July 1991
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 7. 91 Official Journal of the European Communities No L 204/45 COMMISSION REGULATION (EEC) No 2253/91 of 26 July 1991 adopting interim protective measures in so far as concerns Spain in regard to applications for STM licences coming from the Community of Ten for milk and milk products lodged as from 22 July 1991 necessary by an emergency procedure where the situation indicates that the initiative ceiling will be attained or exceeded ; whereas to this end it is necessary, for the products concerned and only for the Community of Ten, to suspend all further issuing of licences for the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 608/86 (') laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten and from Portugal, as last amended by Regulation (EEC) No 334/91 (2), fixes the indicative ceilings for milk sector products for 1991 and splits these up into monthly ceilings ; Whereas applications for STM licences in the Community of Ten for cheese of category 3 have reached the ceiling set for the third quarter ; Whereas Article 85 ( 1 ) of the Act of Accession states that the Commission may take interim protective measures HAS ADOPTED THIS REGULATION : Article 1 The issuing of STM licences in the Community of Ten is hereby provisionally suspended for products falling within category 3 . Article 2 This Regulation shall enter into force on 29 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels; 26 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 58, 1 . 3 . 1986, p. 28. 0 OJ No L 39, 13. 2. 1991 , p. 15.